September 21, 2015
                               Texas Court of Appeals Third

                                   District, at Austin, Texas



                                     No. 03-15-00519-CV




                              Kimothy Ray Flower, Appellant



                                               v.




                            Travis County Civil Court Division,

                                             ETAL




                  Objection an Appeal of the Third Court of Appeals

                  Opinion and Petitioning for a Discretionary Review




This Court requested proof that the Appellant filed an Appeal orobjection to the 126th District
Court of Travis County. Texas, on August 19.2015. That was provided in this letter, your Court

Requested Confirmation that the Appellant filed an Appeal to the 126th District Court. It did not

Require that the Appellant had to file to the Third Court of Appeal, before filing an Appeal or

Objection to the District Court.

                                                                               ^RECEIVED N
                                                                                      SEP 2 1 2015
                                                                                    THIRD COURT OFAPPEALS
                                                                                \      JEFFREYS KYIE /
On August 19,2015, your Court also stated that the Appellant did file a notice of Appeal.



Your Court also granted the Appellant indigent Status. Therefore your Court has jurisdiction to

Make a fair Judgment in this Case.



Your Court offered an Opinion, but not a Judgment, because this opinion was not signed by

Any Judge who issued their opinion. Therefore the Appellant can object to this Opinion, and

Request a Review of this opinion.



The Appellant appeal an object to this opinion because the (3) Judges did not read the Petition,

but wanted to allow the Defendant an easy way out of this Crime. These (3) Judges took the

position that they knew that the Defendants are committing Racketeering practices that

Violate due process, and an Abuse of their authority. "This is Official Oppression."




Your Court, by not reviewing this Racketeering practice is also part of that practice.




Your were given a duty to Stop abuse of due process. But vou choose to aid this corrupt

Court system.




You have Jurisdiction, because the Defendant refuses to address the Writ of Habeas Corpus,

Which is an Appeal of this unconstitutional action?



The defendant refuses to have a hearing on this Writ, which is an appeal of their action.
According to the Code of Criminal Procedure, which include Civil Action, clearly states that a

Pro-se Appellant cannot be charged a fee to present a Writ of Habeas Corpus.



This is the excuse the Defendant's are using to not answer the Appeal of their Action.



Your Court has a duty to stop this Racketeering and denial of due process. But vou choose to

Aid this corrupt Court system.




You have Jurisdiction, because the Defendant refuses to address the Writ of Habeas Corpus,

Which is an Appeal of these unconstitutional actions?



The defendant refuses to have a hearing on this Writ, which is Appeal of their action.



According to the Code of Criminal Procedure. Which include civil action clearly states that

A Pro-se Appellant cannot be charged a fee to present a Writ of Habeas Corpus.



This is the excuse the Defendant's are using to not answer the Appeal of their action.



Your Court has a duty to stop this Racketeering, and denial of due process.



The defendants, has influence your Court to not have this exposure of abuse to be exposed.




Your Judges were given an Oath to uphold the ethic of this Court, so why are they trying to

Protect racketeering by this Court system.
It's time to recognize this Family Court for what it is—"A Corporate Crime ring, raiding parents

And Children of well-being and devoring our Children of Well-being, devoring our children

Futures; and parental rights."




Your opinion reflect that "I am the Law, and proceed to act accordingly with impunity.

Indifference and without shame."




This Appeal and objection seeks to hold Judges and Courts personally responsible for

Overseeing Crimes committed by these defendants in their Courtrooms.



By your opinion, vou allow these people, who have abused their power, to continue to

Violate the Law.




The Appellant request that their opinion that these (3) Judges review their opinion that the

Appellant Complied with their request; so they really have no choice to realize that they made

An Error in their Opinion.




                                             Phase II




Appellant is asserting that the Third Court of Appeal is denying due process by assisting the

Defendants to continue their unconstitutional actions of Official Oppression.




Appellant has reviewed the Rule of Texas Rules of Appellant Procedure and it is stated Rule 42.
Does not state or any of the 42. Rules 4 states that the Appelant had to file to the Third Court

Of Appeals: before appealing to the District Court. So. Your Court refuses to address this

Appeal, because it supports the defendants.




The rules of Appellant Procedure also states that when your Court does not make a Judgment.

Or Order; then your opinion is not valid.Jt's only an Opinion.




"But, not a Court order or Judgment, because it was never signed by any Judge. Check your

Records!




Rule 42. Of the Criminal Codes of Criminal and Civil Procedure does not operate to override

Appellant's 5th Amendment of due process protection.



The defendants, Travis County Civil Court, et al, refuse to address the Writ of Habeas Corpus;

Because thev know that they are committing a crime.




There is a clear abuse of discretion by the defendants, and your Court.




Your Court has given the defendants an uncontested way to answer for their Crime. Thev don't

Even have to answer this Appeal.




The defendants know that as long as they put the Writ of Habeas Corpus, which is an Appeal,

On hold, your Court will not make a ruling.
The District Court has not dismissed this Appeal, because the Writ is an Appeal. They intend,

To allow you to help them.



Petitioner is awaiting your opinion on this Appeal and discretionary Review.




"Rule 49.9 of the Tex. R. g App. Proc. States that your opinion is not a prerequisite to file a

Petition for Review in the Supreme Court of Texas."




The Appellant is attempting to end this denial of due process, Official Oppression and abuse

Of Authority, conducted by the Defendants.



Many families, including the Appellant, has been harmed by this racketeering practice of the

Defendants.




'The District Courts of family Court. Judges, employees. Your Appeals Court, and the Supreme

Court of Texas, are suppose to be honorable enough, where people, families, can trust, to help

Maintain a family life.




There is a federal lawsuit, filed in California on August 30.2013; that addresses the same

Racketeering practices that the Travis County Civil division is presently doing.




"Your Court, by its action, to try and use theory that, the Appellant had to file to your Court.

Before filing an Appeal in the district Court is unethical and unconstitutional."
There is no part of Rule 42 that states that this is the Case, and your Court does have

Jurisdiction to stop this abuse.




Your Court must force these defendants, to show evidence that their actions were

Constitutional and not abuse!




                                             Respectfully Submitted,




                                                                     %t ^^nnhi/s
                                             Kimothy R/Flowers, Pro-se

                                             82110th Street

                                             Port Arthur, TX 77640
                                                 U.S. POST
                                                     PAID
                                                  PORTART
                                                     77J40
                                                 SEP 18,15
                                                    AMOUN
                         1000                        $6.4
                                  78711 -         com e-18-
IGHT
 NE
 "                              Couth ffi ft
                                Third Dl^fri
                                t V' Box f
b057
       7,er7i^ssBtfT7*                •lj'/"lin'i?"li'niiin